                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                      Wheeling

RUTH BERTRAND,

                       Plaintiff,
               V.                                             CIVIL ACTION NO. 5:21-CV-35
                                                              Judge Bailey

MARSHALL COUNTY COMMISSION,
TERRY McDIFFITT, and
JANET PEST,

                       Defendants.

      MEMORANDUM OPINION AND ORDER GRANTING MOTION TO DISMISS

        Pending before this Court is Defendants’ Motion to Dismiss Amended Complaint

[Doc. 11], filed June 7, 2021. On June21, 2021, plaintiff filed a response in opposition to

the Motion. [Doc. 13]. On June 29,2021, defendants filed a reply. [Doc. 14]. Accordingly,

the Motion is now fully briefed and ripe for decision. For the reasons that follow, this Court

will grant the motion and dismiss this case.

                                         BACKGROUND
                                                                   A

       This case arises out of alleged violations of plaintiffs First Amendment rights

pursuant to 42 U.S.C.      § 1983. The plaintiff in this case was employed by defendant
Marshall County Commission, where she worked with defendant MeDiffit, who was County

Assessor, and defendant Pest, who was the Clerk of Court of Marshall County. As alleged

in the Complaint, the Commission “maintained a custom and pattern of allowing public

officials to mix political activity with their official public duties,” which, in the context of this

case, included MeDiffit’s campaign to be reelected County Assessor. [Doe. 8 at              ¶ 10].


                                                  1
         According to the Complaint, McDiffit “set upon a course of abuse and bullying

toward certain County employees, including Plaintiff,” who he perceived did not support

him in the election. [Id. atj 18]. This included defendant Pest confronting plaintiff about

Facebook posts she believed plaintiff had posted supporting McDiffit’s opponent, Eric

Buzzard, as well as McDiffit “flip[ping] her the finger” behind her back when she walked by,

and plaintiff being warned by Pest to not say anything negative about McDiffit. [Id. at

¶J 19—20].
         The tensions between plaintiff and McDiffit came to a head on March 9,2020, when,

while helping another employee, plaintiff asked McDiffit “if she could take the empty box

which was sitting outside the door to the Assessor’s office, to which McDiffit repled, ‘It’s not

my box.” [Id. at    ¶ 21]. Believing this to mean the box might belong to someone else,
plaintiff walked away from McDiffit who, “unprovoked, walked up behind her and Ms.

Carney, grabbed Plaintiff by the arm, squeezing it, yelling ‘you better shut your f...ing

mouth, I’m sending my attorneys to get you!” [Id.]. Following this event, plaintiff filed a

criminal charge of battery against McDiffit with the Sheriffs Office of Marshall County. [Id.

at   ¶ 23].
         After that event, McDiffit began harassing plaintiff online and plaintiff was led to

believe that McDiffit would not be allowed in the County Clerk’s Office. [Id. at ¶1124—25].

When McDiffit nonetheless came into the Clerk’s Office, plaintiff called the County

administrator, Betsy Frohnapfel, then went to defendant Pest to discuss the matter. [Id.

at   ¶11 26—24]. Defendant Pest proceeded to yell and berate plaintiff, causing plaintiff to
experience a panic attack; at that time plaintiff began a medical leave, which was extended

by her physician several times and during which her physician advised her that “the

                                               2
harassing and abusive treatment [plaintiff] was experiencing at work due to her political

speech, affiliation, and beliefs was exacerbating her panic attacks.       [Id. at   ¶IJ 27—31].
During a May 14, 2020, phone call, defendant Pest informed plaintiff that she was not

considered on medical leave and implied that she expected plaintiff to drop the criminal

charges against McDifflt before she could return to work. [Id. at ¶132]. After some further

correspondence without response from defendant Pest, plaintiff’s counsel eventually

informed defendants that plaintiff would not be returning to work, believing she had been

constructively discharged. Plaintiff filed suit in this Court on the basis of federal question

jurisdiction on March 8, 2021; the Amended Complaint brings claims for involuntary

termination or constructive discharge in violation of her First Amendment rights and under

§ 1983, as well as pendent state claims for assault and battery against McDiffit, two counts
for wrongful discharge in violation of state law, a claim for failure to accommodate her

disability, and a defamation claim against McDiffit and Pest.

                                   LEGAL STANDARDS

       A complaint must be dismissed if it does not allege ‘enough facts to state a claim

to relief that is plausible on its face.” Bell At!. Corp. v. Twombly, 550     u.s.    544, 570

(2007); see also Giarratano v. Johnson, 521 F.3d 296, 302 (4th Cir. 2008) (applying the

Twombly standard and emphasizing the necessity of plausibility). When reviewing a

motion to dismiss pursuant to Rule 1 2(b)(6) of the Federal Rules of Civil Procedure, the

Court must assume all of the allegations to be true, must resolve all doubts and inferences

in favor of the plaintiff, and must view the allegations in a light most favorable to the

plaintiff. Edwards v. City of Goldsboro, 178 F.3d 231, 243—44 (4th Cir. 1999).



                                              3
       When rendering its decision, the Court should consider only the allegations

contained in the Complaint, the exhibits to the Complaint, matters of public record, and

other similar materials that are subject to judicial notice.      Anheuser-Busch, Inc. v.

Schmoke, 63 F.3d 1305, 1312 (4th Cir. 1995). In Twombly, the Supreme Court, noted

that “a plaintiffs obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief requires

more than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do       Twombly, 550 US. at 555, 570 (upholding the dismissal of a

complaint where the plaintiffs did not “nudge[] theirclaims across the line from conceivable

to plausible.”).

                                        DISCUSSION

       Count I of the Amended Complaint brings a claim pursuant to 42 U.S.C.          § 1983,
alleging plaintiff was wrongfully terminated in violation of her First Amendment rights.

Plaintiff’s argument is that she was wrongfully terminated (or constructively discharged) in

retaliation for her political speech and beliefs, namely, supporting McDiffit’s political rival

in an election for county assessor. “Section 1963 allows for a plaintiff to assert a claim

against any ‘person who, acting under color of state law, ‘depriv[ed] [another] of any rights,

privileges, or immunities secured by the Constitution.’ 42 U.S.C.         § 1983. A plaintiff
seeking to bring a claim under     § 1983 must meet two requirements: (1) the conduct
complained of was committed by a person acting under color of law; and (2) the conduct

deprived the plaintiff of rights, privileges, or immunities secured to him by the Constitution

and the laws of the United States. See Wirth v. Surles, 562 F.2d 319, 321 (4th Cir. 1977)




                                              4
(citing Monroe v. Pape, 365 U.S. 167 (1961)).”         Taylor v. Ohio Cty. Comm’n, No.

5:17-CV-148, 2017 WL 5761610, at *3 (N.D. W.Va. Nov. 28, 2017) (Bailey, J.).

       “To determine if a public employee has a cognizable First Amendment claim for

retaliatory discharge, we apply a test derived from Pickering v. Bd. of Educ., 391 U.S.

563 (1968), in which we consider: [1(1) whether the public employee was speaking as a

citizen upon a matter of public concern or as an employee about a matter of personal

interest; (2) whether the employee’s interest in speaking upon the matter of public concern

outweighed the government’s interest in providing effective and efficient services to the

public; and (3) whether the employee’s speech was a substantial factor in the employee’s

termination decision.[’] McVey v. Stacy, 157 F.3d 271, 277—78 (4th Cir. 1998).” Billioni

v. Bryant, 998 F.3d 572, 576 (4th Cir. 2021).

       In order to consider the above factors, this Court must determine what speech, as

alleged in the Complaint, was the basis for her termination. Despite plaintiff’s assertion

that the involuntary termination or constructive discharge was due to her political support

of Buzzard and her statements to that effect on Facebook, the allegations in the Complaint

point instead to the criminal charges plaintiff filed against McDiffit. When plaintiff called

defendant Pest regarding her medical leave, she was told: “you know the “situation” and

what you have to do,’ which Plaintiff understood to mean that Defendant Pest expected her

to dismiss the charges against Defendant McDiffit before she could return to work.” [Doc. 8

at ¶ 32]. Despite plaintiff’s arguments otherwise, the Complaint does not plausibly allege

that her termination was due to her statements on Facebook supporting Buzzard.

Following a confrontation with defendant Pest, plaintiff began medical leave due to panic



                                             5
attacks. Although defendant Pest asserted that plaintiffs medical leave was not valid, it

appears from the alleged conversation that Pest was upset with plaintiff for not returning

to work, rather than preventing her from returning. And though plaintiff alleges that she

understood the above comment about the “situation” to imply she was expected to drop

the criminal charges before she could return, nothing in that conversation indicates that she

was prevented from returning because of her political affiliation or previous statements.

       Taking the allegations as true, the Complaint shows that plaintiffs termination was

due to either her medical condition, which defendant Pest apparently believed was invalid,

or due to plaintiffs refusal to drop criminal charges against McDiffit, but not due to the

earlier political statements on Facebook or in the office. As plaintiff points out as the basis

for Count V of the Complaint, defendants actions regarding her medical leave may be

unlawful; however, they are not relevant to the   § 1983 First Amendment claim.
       On the other hand, the filing of a lawsuit can be protected activity. “If public

employee litigation is protected by the First Amendment at all, it must be because the

lawsuit is of a character that involves the ‘public employee speak[ing].    .   as a citizen upon

matters of public concern           Baker v. Mecklenburg Cty., 853 F. Supp. 889, 893

(W.D.N.C. 1994), affd, 48 F.3d 1215 (4th Cir. 1995) (citing Connick v. Myers, 461 U.S.

138, 147 (1983). “Personal grievances, complaints about conditions of employment, or

expressions about other matters of personal interest do not constitute speech about

matters of public concern that are protected by the First Amendment, but are matters more

immediately concerned with the self-interest of the speaker as employee.” Stroman v.




                                              6
Colleton Cty. Sch. Dist, 981 F.2d 152, 156 (4th Cir. 1992) (citing Connick, 461 U.S. at

147 (1983)).

         Here, the Courtfindsthatthe criminal charges plaintifffiled against McDiffitwas not

speech about a matter of public concern. While a criminal charge for battery is a fairly

serious “personal grievance,” it is not a matter of public concern: the lawsuit was not about

the election, the political corruption alleged in this case, or the alleged partisan political

animosity. While plaintiff asserts that defendant Pest’s implication that plaintiff must drop

the charges before returning to work “implicated Plaintiff’s political affiliation, beliefs, and

speech (i.e., supporting McDiffit’s candidacy) as a condition of her employment,” that

connection is tenuous. As alleged, the battery occurred after a disagreement over taking

an empty box, a disagreement which was perhaps exacerbated by Bertrand and McDiffit’s

political differences. Accordingly, the Complaint does not allege facts which meet the test

set forth in Mc Vey and Count I of the Complaint should be dismissed for failure to state a

claim.

         This case is in this Court on the basis of federal question jurisdiction, based on the

§ 1983 claim in Count I. The remaining claims are in front of this Court on the basis of
pendent jurisdiction. Pendent jurisdiction

         need not be exercised in every case in which it is found to exist. It has

         consistently been recognized that pendent jurisdiction is a doctrine of

         discretion, not of plaintiff’s right. Its justification lies in considerations of

         judicial economy, convenience and fairness to litigants; if these are not

         present a federal court should hesitate to exercise jurisdiction over state

         claims.

                                                7
United Mine Workers ofAm. v. Gibbs, 383 U.S. 715, 726(1966) (citations omitted). The

Gibbs Court further stated that “[c]ertainly, if the federal claims are dismissed before trial,

even though not insubstantial in a jurisdictional sense, the state claims should be

dismissed as well.” Id. See also Fox v. Custis, 712 F.2d 84 (4th Cir. 1983) (In the

context of a suit against state corrections employees, Court found that when § 1983 claims

were dismissed, the district court should have exercised its discretion not to decide

pendent state law claims). Here, as the only federal claim is being dismissed before trial,

the Court finds it is appropriate to dismiss the state claims as well.

                                       CONCLUSION

       Upon consideration of the above, Defendants’ Motion to Dismiss Amended

Complaint [Doc. 11] is hereby GRANTED. Count I of the Complaint is hereby DISMISSED

WITH PREJUDICE and the remaining state law claims are hereby DISMISSED WITHOUT

PREJUDICE. The Clerk is directed to STRIKE this matter from the active docket of this

Court and enter judgment in favor of defendants.

       It is so ORDERED.

       The Clerk is directed to transmit a copy of this Order to all counsel of record herein.

       DATED: July    pq, 2021.


                                                               BAI
                                                               DISTRICT JUDGE




                                              8
